DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/01/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1, 3-8, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding each of the independent claims 1, 14, and 18. The closest prior art of record is Schaperkotter et al. (US 2021/0252609, “Schaperkotter”) or Teusch et al. (US 20190001420, “Teusch”), as described in the Office Action mailed 12/10/2021.
However, none of Schaperkotter or Teusch teaches a jig system with hydraulic expansion clamping system for clamping a plurality of workpieces comprising “a plurality of through holes each for allowing a corresponding one of the work pieces to extend therethrough” as recited in each of independent claims 1, 14, and 18. It would not have been obvious to modify the jig of either Schaperkotter or Teusch  to include the missing feature. Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722